t c memo united_states tax_court octavio and felicitas olvera petitioners v commissioner of internal revenue respondent docket no filed date octavio olvera pro_se joseph t ferrick for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes for and in the respective amounts of dollar_figure and dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they failed to report dollar_figure of taxable interest_income received in respondent concedes that petitioners are entitled to two dependency_exemption deductions for their daughters for the years in issue as a result of respondent's concession there is no deficiency in income_tax for therefore we need not decide whether petitioners are entitled to additional dependency_exemption deductions for as the issue is moot however a deficiency in self-employment_tax remains at issue for see sec_1402 after concessions the issues for decision are whether petitioners are entitled to two additional dependency_exemption deductions under sec_151 with respect to the mother and sister of octavio olvera petitioner for and whether petitioners are entitled to deductions for automobile and telephone expenses in excess of amounts allowed by respondent for either of the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in chicago illinois at the time their petition was filed petitioners are from mexico and have two daughters janet and illiana petitioners moved to the united_states to seek the computation of self-employment_tax will be resolved by this issue medical treatment for janet and they lived in chicago illinois for approximately years prior to trial sometime during or prior thereto petitioners determined that medical treatment was too costly in the united_states and janet returned to mexico for treatment janet lived with petitioner's mother altagracia figueroa and father jacinto olvera camacho petitioner's parents live in a rented two-bedroom home in the city of cuernavaca in morelos mexico in addition to janet petitioner's sister zulma olvera resided in the home petitioner's father worked periodically doing electrical or plumbing work but he did not work on a regular basis by petitioner's estimates his parents' annual expenditures_for rent utilities and food averaged approximately dollar_figure during the years in issue in date felicitas olvera mrs olvera and illiana returned to mexico to care for janet because petitioner's mother became ill mrs olvera and illiana stayed with mrs olvera's parents janet remained with petitioner's parents during the years in issue petitioner wired money to various relatives in mexico to help support his parents and his sister zulma olvera to pay for janet's care and to support mrs olvera janet and illiana petitioner wired funds at least times in and at least times in transferring amounts totaling dollar_figure and dollar_figure in and respectively of these amounts dollar_figure and dollar_figure in and were payable to mrs olvera petitioner wired an additional dollar_figure to mrs olvera but it is not clear when this transfer was made petitioner traveled to mexico twice in and once in on these trips he carried cash which he gave to his relatives during the years in issue in addition to other employment petitioner delivered pizzas on a part-time basis for father son pizza petitioner was required to provide his own car for use in delivering pizzas father son pizza recommended that drivers carry cellular phones because the safety of the neighborhoods on the delivery routes was uncertain in petitioner borrowed a cellular phone for this use in petitioner purchased a cellular phone petitioner did not maintain any records with respect to his automobile or cellular phone usage or expense on their joint federal_income_tax returns filed for and petitioners claimed dependency_exemption deductions with respect to their two daughters and with respect to petitioner's mother and his sister zulma olvera on schedule c of their return petitioners reported gross_receipts of dollar_figure from petitioner's pizza deliveries and claimed deductions for car expense and utilities expense in the amounts of dollar_figure and dollar_figure respectively on schedule c of their return petitioners reported gross_receipts of dollar_figure from petitioner's pizza deliveries and claimed deductions for car expense of dollar_figure and for utilities expense of dollar_figure in the notice_of_deficiency respondent disallowed petitioners' claimed dependency_exemption deductions in and with respect to petitioner's mother and sister with respect to the tax_year respondent also disallowed a portion of petitioners' deductions for car expense in the amount of dollar_figure and for phone expense in the amount of dollar_figure respondent disallowed a portion of petitioners' claimed schedule c deductions in the amount of dollar_figure for from the record it appears that this entire disallowance was attributable to the claimed car expense respondent determined self-employment_tax in each of the years as a computational result of the adjustments to petitioners' schedule c deductions respondent allowed petitioners a deduction with respect to this tax for each of the years in issue respondent's determinations are presumed correct and petitioners have the burden of proving them erroneous rule a 290_us_111 deductions are a matter of legislative grace and petitioners must prove entitlement to any deductions claimed 292_us_435 taxpayers must maintain adequate_records to establish the amount of any deductions claimed sec_6001 sec_1_6001-1 income_tax regs dependency_exemption deductions as relevant here sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 whose gross_income for the calendar_year is less than the exemption_amount the term dependent is defined to include a sister or mother of the taxpayer over half of whose support for the calendar_year is received from the taxpayer respondent contends that petitioners have not established that they provided over one-half of the support for either petitioner's mother or his sister in thus respondent argues these individuals were not petitioners' dependents under sec_152 in although we sympathize with petitioners and acknowledge that they clearly provided some support for petitioner's mother and sister we cannot find on the basis of the record that they provided over half of the support for either we found petitioner to be a credible witness petitioner testified that in addition to dollar_figure wired to various relatives in mexico in he took somewhere between dollar_figure and dollar_figure in cash with him on his trip to mexico and that he gave cash to cousins to take to mexico as well however some of this money must have been used to support mrs olvera and petitioners' daughters as they had no other identified means of support petitioner testified that mrs olvera's parents were unwilling to help support them thus we cannot infer from the evidence how much of the funds actually was used to support petitioner's mother and sister as opposed to mrs olvera and petitioners' daughters furthermore petitioner testified that his sister who may have worked received money from another source he also acknowledged that his nine siblings helped provide support at times although he stated that his parents did not receive any governmental support or insurance thus petitioners have failed to establish the total amount of support provided for petitioner's mother and sister from all sources a prerequisite to finding that petitioners provided one-half of either individual's support see 56_tc_512 respondent is sustained on this issue schedule c deductions petitioners contend that they are entitled to schedule c deductions in the amounts disallowed by respondent sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business generally when evidence shows that the taxpayers paid a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir an exception to the cohan_rule is sec_274 which requires strict substantiation of certain expenses including those paid_or_incurred with respect to certain listed_property sec_274 listed_property includes automobiles and cellular telephones sec_280f sec_274 requires substantiation of these expenses either by adequate_records or by sufficient evidence corroborating the taxpayer's own statement petitioner testified that his business mileage was based on an estimate he also testified that his telephone expense represented amounts paid to a friend from whom he borrowed a cellular phone petitioners presented no records or corroborating evidence with respect to these expenses and they have failed to substantiate any amount in excess of that allowed by respondent respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
